Finch, J. (dissenting):
Plaintiff was employed as a driver by the defendant to deliver butter and eggs over a route and collect therefor. He deposited with the defendant $100 as security against shortages. After working a few weeks the plaintiff absented himself because of illness, and was discharged. He demanded the return of the $100 deposited, but the defendant claimed the right under the contract of employment to hold same for thirty days, and subsequently claimed the right to deduct some $53 on account of alleged shortages in plaintiff’s accounts. The plaintiff sued the defendant to recover said $100, and during the pendency of said suit the defendant caused the plaintiff to be arrested for petit larceny, upon the charge of having stolen butter of the value of $6.70. The plaintiff was held for two hours, admitted to bail, and subsequently acquitted at Special Sessions. The following is submitted by the defendant as the record of the disposition of the case at Special Sessions: “ Defendant’s Counsel: I move to dismiss. Justice Herbert: Let us see if we understand this. This man’s own testimony here is that when this entry was made by the defendant he virtually said to Mr. Smith, ‘ I delivered ten prints of butter to Modern Lunch, for which you will please charge me $6.70/ and Mr. Smith proceeded immediately to charge this gentleman with $6.70. Now, he was a terrible liar, he never delivered ten prints of butter to this Modern Lunch. Defendant’s Counsel: They claim he deliberately lied when he said he delivered ten prints of butter, but if he said to Smith, ‘ You charge my account, I am responsible for it ’— in other words, to steal Smith’s money— Mr. Wandmaker: The crime, if any, is the crime of forgery in making false entries in that book. Defendant’s Counsel: That’s a different type. Justice Herbert: Now you are talking law. Defendant’s Counsel: I move to dismiss, if your Honor please. The Court: Motion granted. The defendant is acquitted.”
The defendant claims, first, that the foregoing does not constitute a termination of the criminal action favorable to the plaintiff herein, *132and, second, is proof of probable cause. The first contention obviously is untenable, as shown by the quotation from the stenographic record. In so far as the second contention is concerned, the plaintiff upon the trial of this action testified that he did not take the stand in the criminal action, and testified further that he did in fact deliver the butter. One Sternlieb, to whom the butter was consigned, testified in defendant’s behalf that he did not receive the same, and that after March twelfth, the date when the butter was supposed to have been delivered, plaintiff never came back to his place. In rebuttal the plaintiff showed that he had been there many times subsequently, and that on March twenty-third he collected money from Sternlieb. He also testified that in taking over the route he called the defendant’s attention to the fact that customers were complaining of discrepancies in their accounts; and there was a shortage of fifty-three dollars in the accounts of his predecessor on the route; but that the defendant made light of it and told him not to mind the books.
The issue of probable cause was with the consent of both parties submitted to the jury; and it cannot be said that their finding on this issue is against the weight of evidence. Passing the fact that the parties acquiesced in such submission, it is clear that under the circumstances of the case at bar the issue was properly for the jury. As was said in Halsey v. N. Y. Society (234 N. Y. 1): “ It [whether or not probable cause exists] is for the jury either when the circumstances upon which the answer depends are disputed or where conflicting inferences may fairly be drawn from them.”
By agreement of counsel at the trial, a release given by the plaintiff in settlement of the civil suit and which plaintiff contended did not affect this action, was received in evidence in mitigation of damages only. This disposed of any question raised by the release as a bar.
In so far as any error is complained of arising from the charge of the court, not only does a reading of the whole charge show due protection of the rights of the defendant, but a complete answer is that the defendant made no complaint at the time and cannot now be heard to complain after he has speculated upon the verdict of the jury and lost. The error, if any, was not such as a court can set aside of its own motion, and no objection and exception was taken by the defendant.
The judgment and order should be affirmed, with costs.